UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04178) Exact name of registrant as specified in charter:	Putnam American Government Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period :	October 1, 2012 — September 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam American Government Income Fund Annual report 9 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 24 Federal tax information 62 About the Trustees 63 Officers 65 Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Political events, including the 16-day partial shutdown of the federal government in October, have created an unpredictable environment for investors. Generally, investors prefer clarity, and the drawn-out political wrangling and lack of resolution of the budget and debt ceiling have obscured the way forward for many. Still, markets have shown remarkable resiliency this year, with the S&P 500 Index up approximately 25% as of October 31, 2013. Corporate balance sheets appear to be healthy, and profits remain strong. Moreover, the Federal Reserve has pledged to maintain an aggressive monetary stimulus policy until the U.S. economic recovery establishes a firm footing. Of course, it is impossible to predict political and economic outcomes, but we know from past experience the value of maintaining a long-term perspective when it comes to investing. At Putnam, our investment professionals combine in-depth fundamental research, active investing, and risk management strategies that can serve investors well in any market. By integrating investment innovation with alternative approaches, we offer a diverse set of products for a wide range of financial goals. We also strongly emphasize the importance of seeking the guidance of a financial advisor who can help you work toward your investment goals, based on your individual time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. About the fund Investing in government securities When the U.S. government needs to finance a project, one way it raises capital is through the Bureau of the Public Debt. Every year, the Bureau holds more than 100 auctions for various government bonds (called Treasuries). U.S. Treasuries have traditionally been considered a safe investment because they are backed by the full faith and credit of the United States. In other words, the U.S. government’s ability to generate tax revenue guarantees payment on any outstanding Treasury debt. Treasuries, however, tend to generate relatively low returns. In addition to U.S. Treasuries, Putnam American Government Income Fund invests in instruments such as mortgage-backed securities (MBS). MBS are essentially securities that represent a stake in the principal from, and interest paid on, a collection of mortgages. Most MBS are created when government agencies or government-sponsored entities, including Fannie Mae, Ginnie Mae, and Freddie Mac, buy mortgages from financial institutions, such as banks or credit unions, and package them together by the thousands. These pools of mortgages act as collateral for the MBS that government-sponsored entities sell to different financial entities, such as Putnam American Government Income Fund. By investing in both Treasuries and MBS, the fund’s manager seeks to maintain a relatively low risk profile for the portfolio, while supplementing returns for long-term investors. Understanding mortgage-related securities MBS (Mortgage-backed securities): MBS are pools of mortgages used as collateral for issuing a security. These securities represent claims on the principal and interest payments made by the borrowers whose loans are in the pool. Fannie Mae (Federal National Mortgage Association) and Freddie Mac (Federal Home Loan Mortgage Corporation): Formerly public companies, Fannie Mae and Freddie Mac were placed under conservatorship by the U.S. government in September 2008 and are now controlled by the Federal Housing Finance Agency. Both companies buy mortgages from primary lenders (savings and loans, commercial banks, credit unions, and housing finance agencies) and develop MBS that may carry an explicit government guarantee on the payment of principal and interest. Ginnie Mae (Government National Mortgage Association): Ginnie Mae is a government-owned corporation established in 1968 whose MBS are backed by the full faith and credit of the U.S. government. CMOs (Collateralized mortgage obligations): CMOs are structured mortgage-backed securities that use poolsof MBS, or mortgage loans themselves, as collateral and carve the cash flows into different classes to meet the needs of various investors. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 American Government Income Fund Interview with your fund’s portfolio manager Mike, what was the market environment like for government securities during the 12months ended September30, 2013? After many months of relative calm, the market backdrop changed considerably in May, as positive economic data prompted investors to begin debating when the Federal Reserve would begin scaling back its stimulative bond-buying program. These discussions intensified in June, when Fed Chairman Ben Bernanke announced that the central bank could begin reducing its stimulus program later in 2013, and end it by mid 2014, sooner than investors expected. Investors reacted to this potential change in Fed monetary policy by selling bonds across all market sectors, driving rates higher and yield spreads wider. After spiking higher in June, interest rates remained elevated for most of the rest of the period because of uncertainty about when the central bank would actually start the process of trimming its bond purchases. However, seeing a more uneven economic climate than it expected, including a weak September employment report along with the potential for fiscal discord in Washington, the Fed decided at its mid-September policy meeting to keep its $85-billion-a-month bond-buying program in place. This announcement surprised investors, causing bonds to rally, rates to decline, and spreads to tighten. Investors immediately began trying to assess when the central bank will actually begin tapering its bond purchases. Chairman This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/13. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 17. American Government Income Fund 5 Bernanke indicated that the board could still make its first reduction in purchases before year-end. However, he stressed that the Fed is looking for continued data that point to a pickup in economic growth, sustained job gains, and an inflation rate that is moving toward the central bank’s 2% target. Against this backdrop, intermediate-term U.S. Treasuries and other government securities posted modestly negative returns but generally held up better than the broad investment-grade fixed-income market. The fund, meanwhile, despite posting a modestly negative absolute return, outpaced both its benchmark and its Lipper peer group average at net asset value. What strategies helped the fund’s relative performance during the period? Our prepayment strategies, which we implemented with securitized bonds, such as interest-only collateralized mortgage obligations [IO CMOs], were the biggest contributors to the fund’s performance versus the benchmark. Generally speaking, it was a positive environment for prepayment-sensitive securities, such as IO CMOs, particularly in the last three months of the period. During that time, as interest rates rose, prepayment speeds slowed, which decreased the likelihood that the mortgages underlying our IO CMO positions would be refinanced, which, in turn, helped boost the securities’ value. Allocations are represented as a percentage of net assets as of 9/30/13. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and any interest accruals. Holdings and allocations may vary over time. Percentages may not total 100% of net assets because cash may be set aside as collateral for certain securities holdings, such as to-be-announced (TBA) commitments. 6 American Government Income Fund The fund’s performance also modestly benefited from our relative-value trading in agency pass-throughs. In anticipation of an eventual reduction in Fed purchases of agency pass-throughs, we maintained an average underweight position in the sector. At the same time, we sought to add value by taking tactical positions in agency pass-throughs with various coupons. What factors detracted from the fund’s return versus the benchmark? Our duration and yield-curve, or “term structure,” positioning modestly hampered the fund’s relative performance. Throughout the period, we sought to limit the fund’s interest-rate risk by maintaining a relatively short duration, while also positioning the portfolio for a steeper yield curve. This positioning proved beneficial as rates rose in January and again in May and June. However, late in the period, believing that the Fed would begin reducing its bond buying at its mid-September meeting, we established a targeted short-duration position on the 5- to 10-year portion of the curve, anticipating that rates in this area of the curve would rise. Unfortunately, when the central bank decided Credit qualities are shown as a percentage of the fund’s net assets as of 9/30/13. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. American Government Income Fund 7 to defer tapering, intermediate-term rates declined and our short position suffered. How did the fund use derivatives during the period? We used interest-rate swaps and “swaptions” —the latter of which give us the option to enter into a swap contract — to hedge the interest-rate and prepayment risks associated with our mortgage pass-through and IO CMO holdings. We also employed total return swaps as a hedging tool and to help manage the fund’s sector exposure. The fund holds both agency pass - throughs and to - be - announced [TBA] commitments to purchase pass - throughs. How do these differ? TBAs allow us to purchase pass-throughs for a fixed price at a future date. Frequently, TBAs are more liquid than regular pass-throughs, and may represent a better value in terms of their total return potential. We prefer to hold cash or high-grade debt in amounts sufficient to meet our TBA commitments. As a result, it may appear that the fund has allocated a substantial portion of the portfolio to cash, while in actuality we’re simply holding cash to collateralize our TBAs. The fund modestly increased its distribution rate during the period. What led to that decision? In August, following the May-to-June rise in interest rates, we increased the fund’s monthly distribution rate per class A share from $0.013 to $0.015, because the higher yields available in the marketplace enabled the fund to earn more interest income. Similar adjustments were made to other share classes. What is your outlook for the coming months? As we move into the final months of the year, we are preparing for the Fed’s policy response to the economic activity we have witnessed thus far in 2013. Growth in the United States looks to be on track, while Europe appears to be emerging from recession. As a result, we believe the central bank will begin tapering This chart illustrates the fund’s composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges may vary over time. A negative number represents cash to be allocated to to-be-announced (TBA) agency pass-through mortgage-backed securities, which the fund has agreed to purchase. 8 American Government Income Fund its bond buying in the near future, provided the markets maintain the overall stability they have recently exhibited. From a medium-term perspective, the desire among policymakers and investors alike is for the financial markets to return to a more normalized environment. Consequently, the Fed would prefer to transition from aggressively providing liquidity to the markets to letting the markets function on their own again. As the markets make this transition, we believe periods of volatility and uncertainty will continue. Overall, however, investors appear to be navigating through the beginning of this transition fairly well, as risk-seeking behavior has been active in both the credit and stock markets. All told, we believe continued modest U.S. economic growth, coupled with improving economic performance overseas, will allow interest rates to normalize. This will probably mean that the 10-year Treasury yield may be at or slightly above 3% by or before early 2014. Moreover, we believe this normalization in the level of rates can occur without creating negative consequences for the stock market, corporate earnings, or the housing market. Where are you finding the most compelling investment opportunities? At period-end, the fund was positioned for a rising-rate environment in the United States. In terms of the fund’s investments, we are continuing to find compelling opportunities for taking prepayment risk via IO CMOs. Thanks for your time and for bringing us up to date, Mike. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. American Government Income Fund 9 Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. IN THE NEWS With the U.S. Federal Reserve facing the formidable challenge of starting to unwind its unprecedented monetary stimulus program, President Barack Obama in October nominated Janet Yellen to chair the world’s most powerful central bank. Ben Bernanke completes his second four-year term as Fed chairman on January31, 2014. If she receives congressional confirmation, Yellen, vice chairman of the Fed since 2010 and a key architect of the central bank’s $85-billion-a-month asset-purchase program, would become the first woman to lead the central bank in its 100-year history. Bernanke, who led the Fed in its efforts to help the U.S. economy withstand the worst financial crisis since the 1930s, has said that the central bank will not taper its monthly bond purchases until U.S. economic data, particularly with respect to employment, show further improvement. The Fed has also pledged to hold short-term interest rates near zero until the nation’s unemployment rate, which stood at 7.2% as of September 30, 2013, reaches 6.5%, provided inflation remains in check. 10 American Government Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (3/1/85) (5/20/94) (7/26/99) (2/14/95) (4/1/03) (7/2/12) (7/2/12) (7/2/01) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 6.36% 6.21% 5.51% 5.51% 5.56% 5.56% 6.06% 5.94% 6.10% 6.47% 6.48% 6.47% 10 years 57.64 51.34 46.08 46.08 46.19 46.19 53.85 48.85 53.73 61.71 61.94 61.72 Annual average 4.66 4.23 3.86 3.86 3.87 3.87 4.40 4.06 4.39 4.92 4.94 4.92 5 years 37.97 32.46 32.86 30.86 32.96 32.96 36.40 31.97 36.36 39.79 39.99 39.81 Annual average 6.65 5.78 5.85 5.53 5.86 5.86 6.41 5.70 6.40 6.93 6.96 6.93 3 years 6.54 2.27 4.09 1.48 4.08 4.08 5.77 2.34 5.69 7.24 7.40 7.25 Annual average 2.13 0.75 1.34 0.49 1.34 1.34 1.89 0.77 1.86 2.36 2.41 2.36 1 year –1.31 –5.25 –2.06 –6.91 –2.07 –3.04 –1.47 –4.67 –1.57 –1.05 –0.93 –1.05 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. American Government Income Fund 11 Comparative index returns For periods ended 9/30/13 Lipper General Barclays Government U.S. Government Funds Bond Index category average* Annual average (life of fund) 7.24% 6.30% 10 years 50.46 42.71 Annual average 4.17 3.58 5 years 21.64 22.31 Annual average 4.00 4.07 3 years 6.54 5.26 Annual average 2.13 1.72 1 year –1.98 –3.25 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/13, there were 118, 112, 101, 80, and 7 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $14,608 and $14,619, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $14,885. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $15,373, $16,171, $16,194, and $16,172, respectively. 12 American Government Income Fund Fund price and distribution information For the 12-month period ended 9/30/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 12 12 12 12 12 12 12 12 Income $0.160 $0.092 $0.090 $0.134 $0.136 $0.184 $0.195 $0.184 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 9/30/12 $9.23 $9.61 $9.15 $9.19 $9.29 $9.60 $9.24 $9.21 $9.21 $9.21 9/30/13 8.95 9.32 8.87 8.91 9.02 9.32 8.96 8.93 8.93 8.93 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 2.01% 1.93% 1.22% 1.21% 1.73% 1.67% 1.74% 2.28% 2.42% 2.28% Current 30-day SEC yield 2 N/A 2.25 1.61 1.61 N/A 2.03 2.10 2.65 2.70 2.59 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. American Government Income Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/12 0.88% 1.63% 1.63% 1.13% 1.13% 0.60%* 0.53%* 0.63% Annualized expense ratio for the six-month period ended 9/30/13† 0.88% 1.63% 1.63% 1.13% 1.13% 0.60% 0.53% 0.63% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes an impact of 0.01% in fees and expenses of acquired funds. Expenses are shown as a percentage of average net assets. * Other expenses for class R5 and R6 shares have been annualized. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2013, to September 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.40 $8.13 $8.14 $5.65 $5.65 $3.00 $2.65 $3.15 Ending value (after expenses) $983.90 $980.00 $980.10 $982.50 $982.60 $985.20 $985.80 $985.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 American Government Income Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2013, use the following calculation method. To find the value of your investment on April 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.48 $8.29 $8.29 $5.75 $5.75 $3.06 $2.70 $3.21 Ending value (after expenses) $1,020.77 $1,016.99 $1,016.99 $1,019.51 $1,019.51 $1,022.18 $1,022.53 $1,022.03 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. American Government Income Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. 16 American Government Income Fund Comparative indexes Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2013, Putnam employees had approximately $400,000,000 and the Trustees had approximately $96,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. American Government Income Fund 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 American Government Income Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and American Government Income Fund 19 • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL from 40 basis points to 25 basis points with respect to the portion of the portfolios of certain funds, including your fund, that may be allocated to PIL from time to time. These revisions had no effect on the management fees paid by your fund to Putnam Management. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain 20 American Government Income Fund expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating American Government Income Fund 21 in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper General U.S. Government Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 3rd Five-year period 1st For the five-year period ended December 31, 2012, your fund’s performance was in the top decile of its Lipper Inc. peer group. Over the one-year, three-year and five-year periods ended December 31, 2012, there were 113, 105 and 95 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) 22 American Government Income Fund Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. American Government Income Fund 23 Financial statements A note about your fund’s auditors A non-U.S. member firm in Pricewaterhouse-Coopers LLP’s (“PwC”) global network of firms has an investment in certain non-U.S. funds now affiliated with Putnam Investments as a result of the July 2013 acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consists of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules. Your fund has been informed by PwC that to address this issue, the member firm is in the process of selecting different advisors not affiliated with Putnam to manage the relevant pension plans and transferring the plans’ assets to such advisors. None of the member firm’s personnel is on the PwC audit team for your fund, and none of the members of the audit team participates in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditors could present, the Audit and Compliance Committee determined that PwC should continue to act as auditors for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 American Government Income Fund Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam American Government Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam American Government Income Fund (the “fund”) at September 30, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 11, 2013 American Government Income Fund 25 The fund’s portfolio 9/30/13 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (41.7%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (10.1%) Government National Mortgage Association Pass-Through Certificates 6s, January 15, 2029 $4 $5 5s, TBA, October 1, 2043 4,000,000 4,354,375 4 1/2s, TBA, October 1, 2043 50,000,000 53,882,810 U.S. Government Agency Mortgage Obligations (31.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, October 1, 2029 652,987 768,224 6s, September 1, 2021 9,583 10,578 5 1/2s, with due dates from July 1, 2019 to August 1, 2019 205,416 219,420 4 1/2s, with due dates from January 1, 2037 to June 1, 2037 550,335 587,195 4s, with due dates from August 1, 2042 to June 1, 2043 9,149,223 9,503,041 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from July 1, 2016 to February 1, 2017 33,227 35,381 6s, January 1, 2038 2,915,578 3,201,060 6s, with due dates from July 1, 2016 to August 1, 2022 1,282,806 1,405,800 6s, TBA, November 1, 2043 4,000,000 4,376,094 5 1/2s, with due dates from September 1, 2017 to February 1, 2021 358,809 384,397 5 1/2s, TBA, November 1, 2043 11,000,000 11,983,125 5 1/2s, TBA, October 1, 2043 11,000,000 11,995,157 5s, with due dates from January 1, 2038 to February 1, 2038 60,373 65,418 5s, March 1, 2021 14,584 15,604 4 1/2s, March 1, 2039 227,519 244,592 4s, with due dates from July 1, 2042 to November 1, 2042 78,922,144 82,156,104 4s, with due dates from May 1, 2019 to September 1, 2020 113,598 120,745 4s, TBA, October 1, 2043 31,000,000 32,516,092 3 1/2s, with due dates from November 1, 2042 to May 1, 2043 22,656,211 22,899,589 Total U.S. government and agency mortgage obligations (cost $243,897,435) U.S. TREASURY OBLIGATIONS (40.0%)* Principal amount Value U.S. Treasury Bonds 7 1/8s, February 15, 2023 $12,085,000 $16,819,747 6 1/4s, August 15, 2023 17,682,000 23,402,760 4 1/2s, August 15, 2039Δ 42,774,000 49,392,661 4 1/2s. August 15, 2039 i 98,000 113,723 U.S. Treasury Notes 0 5/8s, May 31, 2017 52,927,000 52,333,122 0 1/4s, August 31, 2014 66,880,000 66,960,985 0 1/4s, May 31, 2014 21,796,000 21,819,734 Total U.S. treasury obligations (cost $230,884,570) 26 American Government Income Fund MORTGAGE-BACKED SECURITIES (29.8%)* Principal amount Value Agency collateralized mortgage obligations (29.8%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.871s, 2032 $74,601 $115,397 IFB Ser. 3408, Class EK, 25.06s, 2037 508,659 730,648 IFB Ser. 2976, Class LC, 23.752s, 2035 152,156 226,059 IFB Ser. 2979, Class AS, 23.605s, 2034 112,449 146,717 IFB Ser. 3072, Class SM, 23.128s, 2035 466,936 667,269 IFB Ser. 3072, Class SB, 22.982s, 2035 380,337 541,230 IFB Ser. 3249, Class PS, 21.673s, 2036 239,641 330,006 IFB Ser. 3065, Class DC, 19.313s, 2035 2,321,877 3,425,256 IFB Ser. 2990, Class LB, 16.48s, 2034 629,823 830,000 IFB Ser. 4105, Class HS, IO, 6.418s, 2042 4,626,131 1,120,727 IFB Ser. 3232, Class KS, IO, 6.118s, 2036 3,089,828 324,432 IFB Ser. 4136, Class ES, IO, 6.068s, 2042 4,721,317 912,300 IFB Ser. 4112, Class SC, IO, 5.968s, 2042 12,862,127 2,379,506 IFB Ser. 4105, Class LS, IO, 5.968s, 2041 2,399,673 465,585 IFB Ser. 4240, Class SA, IO, 5.818s, 2043 3,777,267 816,381 IFB Ser. 311, Class S1, IO, 5.768s, 2043 15,397,074 3,387,310 IFB Ser. 4012, Class SM, IO, 5.768s, 2042 3,311,337 612,034 IFB Ser. 315, Class S1, IO, 5.736s, 2043 4,422,000 984,400 IFB Ser. 3852, Class SG, 4.848s, 2041 3,913,707 3,665,069 Ser. 4122, Class TI, IO, 4 1/2s, 2042 5,303,175 958,284 Ser. 4018, Class DI, IO, 4 1/2s, 2041 7,422,395 1,206,585 Ser. 3747, Class HI, IO, 4 1/2s, 2037 374,664 40,105 Ser. 4116, Class MI, IO, 4s, 2042 10,424,740 1,981,316 Ser. 4019, Class JI, IO, 4s, 2041 8,134,766 1,397,553 Ser. 304, IO, 3 1/2s, 2027 9,498,942 1,166,185 Ser. 304, Class C37, IO, 3 1/2s, 2027 7,024,761 876,831 FRB Ser. T-57, Class 2A1, 3.315s, 2043 1,473 1,487 Ser. 4141, Class PI, IO, 3s, 2042 5,914,565 833,658 Ser. 4158, Class TI, IO, 3s, 2042 14,005,580 1,917,084 Ser. 4165, Class TI, IO, 3s, 2042 15,326,102 2,168,643 Ser. 4171, Class NI, IO, 3s, 2042 10,521,878 1,403,618 Ser. 4183, Class MI, IO, 3s, 2042 4,808,642 653,494 Ser. 3835, Class FO, PO, zero%, 2041 11,407,957 9,256,187 Ser. 3391, PO, zero%, 2037 159,001 133,962 Ser. 3300, PO, zero%, 2037 95,044 88,887 Ser. 3210, PO, zero%, 2036 34,112 30,967 FRB Ser. 3117, Class AF, zero%, 2036 11,553 10,420 FRB Ser. 3326, Class WF, zero%, 2035 19,899 17,909 FRB Ser. 3036, Class AS, zero%, 2035 7,168 7,064 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.827s, 2036 471,830 926,084 IFB Ser. 05-74, Class NK, 26.606s, 2035 123,603 202,901 IFB Ser. 06-8, Class HP, 23.911s, 2036 420,960 678,234 IFB Ser. 05-45, Class DA, 23.764s, 2035 730,937 1,099,724 IFB Ser. 07-53, Class SP, 23.544s, 2037 561,048 814,397 IFB Ser. 08-24, Class SP, 22.628s, 2038 3,289,531 4,934,223 IFB Ser. 05-122, Class SE, 22.474s, 2035 778,280 1,110,774 American Government Income Fund 27 MORTGAGE-BACKED SECURITIES (29.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 05-75, Class GS, 19.713s, 2035 $523,157 $711,688 IFB Ser. 05-106, Class JC, 19.569s, 2035 654,912 978,098 IFB Ser. 05-83, Class QP, 16.929s, 2034 201,194 263,199 IFB Ser. 11-4, Class CS, 12.542s, 2040 1,776,210 2,087,467 IFB Ser. 12-96, Class PS, IO, 6.521s, 2041 4,585,372 874,476 IFB Ser. 11-27, Class AS, IO, 6.301s, 2041 2,967,289 510,047 IFB Ser. 12-132, Class SB, IO, 6.021s, 2042 9,409,977 1,451,489 IFB Ser. 13-19, Class DS, IO, 6.021s, 2041 4,535,184 879,755 Ser. 06-10, Class GC, 6s, 2034 3,484,956 3,589,504 IFB Ser. 13-59, Class SC, IO, 5.971s, 2043 5,375,315 1,171,355 IFB Ser. 13-101, Class AS, IO, 5.758s, 2043 6,200,000 1,429,410 IFB Ser. 13-103, Class SK, IO, 5.735s, 2043 2,580,000 577,850 IFB Ser. 13-102, Class SH, IO, 5.7s, 2043 6,238,000 1,294,385 Ser. 409, Class 82, IO, 4 1/2s, 2040 4,524,951 852,291 Ser. 12-129, Class TI, IO, 4 1/2s, 2040 3,900,145 675,115 Ser. 12-96, Class PI, IO, 4s, 2041 4,771,277 761,877 Ser. 409, Class C16, IO, 4s, 2040 7,994,783 1,467,761 Ser. 12-124, Class JI, IO, 3 1/2s, 2042 3,446,635 514,858 Ser. 417, Class C19, IO, 3 1/2s, 2033 5,832,713 882,023 FRB Ser. 03-W14, Class 2A, 3.478s, 2043 1,285 1,273 FRB Ser. 04-W7, Class A2, 3.401s, 2034 607 633 FRB Ser. 03-W3, Class 1A4, 3.382s, 2042 2,333 2,241 FRB Ser. 03-W11, Class A1, 3.062s, 2033 70 71 Ser. 13-55, Class IK, IO, 3s, 2043 4,935,546 728,141 Ser. 13-6, Class BI, IO, 3s, 2042 8,902,952 1,007,814 Ser. 12-145, Class TI, IO, 3s, 2042 5,757,689 643,710 Ser. 13-35, Class IP, IO, 3s, 2042 4,121,283 501,154 Ser. 13-55, Class PI, IO, 3s, 2042 9,402,555 1,239,351 Ser. 13-53, Class JI, IO, 3s, 2041 6,126,990 884,584 Ser. 13-23, Class PI, IO, 3s, 2041 6,404,450 716,594 Ser. 13-30, Class IP, IO, 3s, 2041 9,142,407 1,016,270 Ser. 13-23, Class LI, IO, 3s, 2041 5,431,836 605,976 FRB Ser. 04-W2, Class 4A, 2.911s, 2044 1,305 1,302 FRB Ser. 07-95, Class A3, 0.429s, 2036 11,444,382 10,299,944 Ser. 01-50, Class B1, IO, 0.409s, 2041 9,161,561 91,616 Ser. 01-79, Class BI, IO, 0.311s, 2045 1,711,816 16,784 Ser. 08-53, Class DO, PO, zero%, 2038 377,020 303,885 Ser. 07-64, Class LO, PO, zero%, 2037 113,184 99,681 Ser. 07-44, Class CO, PO, zero%, 2037 186,409 158,873 Ser. 08-36, Class OV, PO, zero%, 2036 60,573 51,062 Ser. 1988-12, Class B, zero%, 2018 5,894 5,599 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.723s, 2041 4,017,157 5,956,640 IFB Ser. 10-158, Class SD, 14.46s, 2040 1,057,000 1,290,438 IFB Ser. 11-70, Class WS, 9.34s, 2040 1,821,000 1,789,551 IFB Ser. 11-72, Class SE, 7.165s, 2041 7,826,000 7,512,780 28 American Government Income Fund MORTGAGE-BACKED SECURITIES (29.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.523s, 2036 $7,249,357 $1,278,134 IFB Ser. 11-61, Class CS, IO, 6 1/2s, 2035 2,056,853 318,812 IFB Ser. 10-85, Class SE, IO, 6.37s, 2040 2,994,628 559,546 IFB Ser. 13-27, Class SW, IO, 6.32s, 2040 3,081,419 565,225 IFB Ser. 12-149, Class LS, IO, 6.07s, 2042 2,659,447 443,995 IFB Ser. 10-20, Class SE, IO, 6.07s, 2040 13,991,862 2,484,955 IFB Ser. 10-26, Class QS, IO, 6.07s, 2040 15,451,957 2,935,871 IFB Ser. 13-87, Class AS, IO, 6.02s, 2043 2,212,531 376,126 IFB Ser. 13-122, Class DS, IO, 5.97s, 2043 3,256,424 533,239 IFB Ser. 13-99, Class SL, IO, 5.97s, 2043 4,299,934 797,165 IFB Ser. 10-20, Class SC, IO, 5.97s, 2040 11,019,053 1,955,000 IFB Ser. 10-115, Class TS, IO, 5.92s, 2038 5,629,991 829,579 IFB Ser. 13-134, Class DS, IO, 5.918s, 2043 4,904,000 833,680 IFB Ser. 11-146, Class AS, IO, 5.918s, 2041 4,708,074 951,914 IFB Ser. 13-129, Class SA, IO, 5.908s, 2043 1,610,000 268,500 IFB Ser. 12-34, Class SA, IO, 5.87s, 2042 5,021,788 1,085,208 IFB Ser. 10-120, Class SA, IO, 5.87s, 2040 8,086,547 1,450,484 IFB Ser. 11-128, Class TS, IO, 5.868s, 2041 2,174,935 463,044 IFB Ser. 10-89, Class SD, IO, 5 3/4s, 2040 4,126,661 706,699 IFB Ser. 11-70, Class SN, IO, 5.718s, 2041 1,469,000 364,283 IFB Ser. 10-31, Class SA, IO, 5.57s, 2040 5,209,778 853,101 IFB Ser. 10-42, Class SK, IO, 5.49s, 2040 4,529,034 694,301 Ser. 13-3, Class IT, IO, 5s, 2043 4,678,283 954,533 Ser. 13-6, Class OI, IO, 5s, 2043 2,203,517 450,950 Ser. 13-16, Class IB, IO, 5s, 2040 5,570,309 596,898 Ser. 10-35, Class UI, IO, 5s, 2040 8,818,024 1,796,266 Ser. 10-9, Class UI, IO, 5s, 2040 20,506,554 4,382,437 Ser. 09-121, Class UI, IO, 5s, 2039 8,544,364 1,878,564 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,137,680 232,087 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 5,393,267 1,096,775 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 7,177,026 1,551,960 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 5,553,813 1,031,898 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 10,648,900 2,192,515 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 10,348,583 2,250,817 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 6,116,763 703,856 Ser. 13-149, Class IL, IO, 4s, 2043 ## 2,867,000 514,715 Ser. 13-149, Class LS, IO, 4s, 2043 ## 3,107,000 573,826 Ser. 12-56, Class IB, IO, 4s, 2042 9,819,184 2,031,558 Ser. 12-47, Class CI, IO, 4s, 2042 4,321,001 870,514 Ser. 10-116, Class QI, IO, 4s, 2034 3,353,501 282,553 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 8,327,186 1,266,898 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 5,050,977 810,227 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 4,765,745 784,823 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 5,014,420 834,400 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 4,514,014 657,353 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 5,125,602 871,609 American Government Income Fund 29 MORTGAGE-BACKED SECURITIES (29.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 11-70, PO, zero%, 2041 $14,113,423 $10,717,875 Ser. 10-151, Class KO, PO, zero%, 2037 710,342 611,235 Ser. 06-36, Class OD, PO, zero%, 2036 7,204 6,617 Total mortgage-backed securities (cost $165,604,179) PURCHASED SWAP OPTIONS OUTSTANDING (0.2%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.88/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.88 $61,980,000 $893,132 (3.08)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/3.08 61,980,000 233,664 Total purchased swap options outstanding (cost $1,072,254) SHORT-TERM INVESTMENTS (9.6%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% L 40,942,102 $40,942,102 SSga Prime Money Market Fund 0.02% P 2,220,000 2,220,000 U.S. Treasury Bills with an effective yield of 0.14%, December 12, 2013 # § $12,000,000 11,999,700 Total short-term investments (cost $55,158,622) TOTAL INVESTMENTS Total investments (cost $696,617,060) Key to holding’s currency abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2012 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $577,015,363. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). 30American Government Income Fund i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $268,045,377 to cover certain derivatives contracts and delayed delivery securities. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 9/30/13 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 207 $27,608,625 Dec-13 $258,325 U.S. Treasury Note 2 yr (Long) 217 47,797,641 Dec-13 135,213 U.S. Treasury Note 5 yr (Long) 71 8,594,328 Dec-13 121,896 U.S. Treasury Note 10 yr (Short) 652 82,406,688 Dec-13 (1,646,254) Total WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/13 (premiums $1,072,251) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.98/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 $43,802,000 $254,052 (2.98)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 43,802,000 902,321 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/13 (proceeds receivable $22,227,109) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5 1/2s, October 1, 2043 $11,000,000 10/10/13 $11,995,156 Federal National Mortgage Association, 4s, October 1, 2043 10,000,000 10/10/13 10,489,062 Total American Government Income Fund 31 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $305,811,400 E $121,008 12/18/15 3 month USD- 0.75% $(1,166,458) LIBOR-BBA 107,504,400 E (199,042) 12/18/18 3 month USD- 2.05% (2,159,923) LIBOR-BBA 19,403,100 E 241,586 12/18/43 3 month USD- 3.85% 808,545 LIBOR-BBA 25,649,800 E (173,393) 12/18/23 3 month USD- 3.15% (850,035) LIBOR-BBA 1,183,000 (75) 9/25/23 3 month USD- 2.92% 17,227 LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $3,108,558 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(48,394) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,833,303 — 1/12/41 4.00% (1 month Synthetic TRS Index (28,541) USD-LIBOR) 4.00% 30 year Fannie Mae pools 14,264,303 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 336,428 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,586,975 — 1/12/41 4.50% (1 month Synthetic TRS Index (37,429) USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 2,779,942 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (21,840) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,652,912 — 1/12/40 4.50% (1 month Synthetic MBX Index 43,339 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,387,518 — 1/12/42 4.00% (1 month Synthetic TRS Index (35,678) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,291,528 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (49,427) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,822,644 — 1/12/40 5.00% (1 month Synthetic MBX Index 45,380 USD-LIBOR) 5.00% 30 year Fannie Mae pools 32 American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $4,251,758 $— 1/12/41 5.00% (1 month Synthetic MBX Index $42,665 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,035,445 — 1/12/41 4.00% (1 month Synthetic TRS Index (47,255) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,014,555 — 1/12/41 4.00% (1 month Synthetic TRS Index (46,930) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,134,588 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 40,900 USD-LIBOR 4.00% 30 year Fannie Mae pools 16,440,741 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (129,161) USD-LIBOR 6.50% 30 year Fannie Mae pools 11,424,280 — 1/12/41 5.00% (1 month Synthetic MBX Index 114,640 USD-LIBOR) 5.00% 30 year Fannie Mae pools 13,402,729 — 1/12/41 5.00% (1 month Synthetic MBX Index 134,493 USD-LIBOR) 5.00% 30 year Fannie Mae pools 492,680 — 1/12/40 4.00% (1 month Synthetic MBX Index 12,385 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,225,834 — 1/12/41 5.00% (1 month Synthetic MBX Index 12,301 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,546,469 — 1/12/41 5.00% (1 month Synthetic MBX Index 15,518 USD-LIBOR) 5.00% 30 year Fannie Mae pools 9,710,235 — 1/12/41 4.50% (1 month Synthetic TRS Index (229,019) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,392,592 — 1/12/39 6.00% (1 month Synthetic TRS Index (16,719) USD-LIBOR) 6.00% 30 year Fannie Mae pools 14,076,268 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (110,585) USD-LIBOR 6.50% 30 year Fannie Mae pools 13,995,542 — 1/12/41 5.00% (1 month Synthetic MBX Index 140,440 USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,099,919 — 1/12/40 4.00% (1 month Synthetic MBX Index 103,064 USD-LIBOR) 4.00% 30 year Fannie Mae pools 134,107 — 1/12/38 6.50% (1 month Synthetic TRS Index (590) USD-LIBOR) 6.50% 30 year Fannie Mae pools American Government Income Fund 33 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $735,274 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(5,776) USD-LIBOR 6.50% 30 year Fannie Mae pools 946,954 — 1/12/41 5.00% (1 month Synthetic MBX Index 9,502 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,670,507 — 1/12/41 4.00% (1 month Synthetic TRS Index (88,277) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,042,125 — 1/12/41 5.00% (1 month Synthetic MBX Index 8,829 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 24,743,500 — 1/12/41 5.00% (1 month Synthetic MBX Index 248,294 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,941,296 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (46,676) USD-LIBOR 6.50% 30 year Fannie Mae pools 7,369,023 — 1/12/41 4.00% (1 month Synthetic TRS Index (114,719) USD-LIBOR) 4.00% 30 year Fannie Mae pools 962,907 — 1/12/41 4.00% (1 month Synthetic TRS Index (14,990) USD-LIBOR) 4.00% 30 year Fannie Mae pools 511,416 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,812 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,293,291 — 1/12/40 4.50% (1 month Synthetic MBX Index 37,464 USD-LIBOR) 4.50% 30 year Fannie Mae pools 8,537,023 — 1/12/41 5.00% (1 month Synthetic MBX Index 85,667 USD-LIBOR) 5.00% 30 year Fannie Mae pools 128,758 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,212 USD-LIBOR) 5.00% 30 year Fannie Mae pools 417,741 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,931 USD-LIBOR) 5.00% 30 year Fannie Mae pools 302,726 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,849 USD-LIBOR) 5.00% 30 year Fannie Mae pools 472,561 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (782) USD-LIBOR 6.00% 30 year Fannie Mae pools 498,113 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,913) USD-LIBOR 6.50% 30 year Fannie Mae pools 34 American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $17,863,081 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(140,335) USD-LIBOR 6.50% 30 year Fannie Mae pools 16,407,907 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (27,168) USD-LIBOR 6.00% 30 year Fannie Mae pools 12,759,361 — 1/12/38 6.50% (1 month Synthetic MBX Index 100,240 USD-LIBOR) 6.50% 30 year Fannie Mae pools 11,719,933 — 1/12/39 6.00% (1 month Synthetic MBX Index 19,406 USD-LIBOR) 6.00% 30 year Fannie Mae pools 7,600,117 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 179,251 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,169,107 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 27,574 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,345,881 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 20,952 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,700,407 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (16,420) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,350,266 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (8,210) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,350,266 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (8,210) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,586,975 — 1/12/41 4.50% (1 month Synthetic TRS Index (37,429) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,709,709 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (16,476) USD-LIBOR 5.50% 30 year Fannie Mae pools 7,037,675 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (42,792) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,709,709 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (16,476) USD-LIBOR 5.50% 30 year Fannie Mae pools 643,615 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,056) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,238,947 — 1/12/41 4.00% (1 month Synthetic TRS Index (19,288) USD-LIBOR) 4.00% 30 year Fannie Mae pools American Government Income Fund 35 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $3,428,864 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $53,380 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,451,687 — 1/12/41 4.50% (1 month Synthetic TRS Index (34,238) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,276,195 — 1/12/38 6.50% (1 month Synthetic TRS Index (10,013) USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,088,375 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 63,647 USD-LIBOR 4.00% 30 year Fannie Mae pools 5,410,115 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (32,896) USD-LIBOR 5.50% 30 year Fannie Mae pools 3,187,524 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (25,042) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,177,012 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 109,814 USD-LIBOR 5.00% 30 year Fannie Mae pools 920,695 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 21,715 USD-LIBOR 4.50% 30 year Fannie Mae pools 3,234,856 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (25,414) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,403,774 9,041 1/12/38 (6.50%) 1 month Synthetic MBX Index (15,317) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 1,882,052 — 1/12/41 5.00% (1 month Synthetic MBX Index 18,886 USD-LIBOR) 5.00% 30 year Fannie Mae pools 204,649 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,054 USD-LIBOR) 5.00% 30 year Fannie Mae pools 307,066 — 1/12/41 (3.50%) 1 month Synthetic TRS Index 2,894 USD-LIBOR 3.50% 30 year Fannie Mae pools 1,198,163 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 18,653 USD-LIBOR 4.00% 30 year Fannie Mae pools 6,257,399 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 147,583 USD-LIBOR 4.50% 30 year Fannie Mae pools 36 American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $515,490 $— 1/12/41 5.00% (1 month Synthetic MBX Index $5,173 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,252,873 — 1/12/41 4.00% (1 month Synthetic TRS Index (19,504) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,860,293 — 1/12/41 4.00% (1 month Synthetic TRS Index (75,664) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,835,790 — 1/12/41 4.00% (1 month Synthetic TRS Index (28,579) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,144,656 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 33,388 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,225,438 — 1/12/41 4.50% (1 month Synthetic TRS Index (28,902) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,586,975 — 1/12/41 4.50% (1 month Synthetic TRS Index (37,429) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,238,947 — 1/12/41 4.00% (1 month Synthetic TRS Index (19,288) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,451,687 — 1/12/41 4.50% (1 month Synthetic TRS Index (34,238) USD-LIBOR) 4.50% 30 year Fannie Mae pools 7,012,409 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 109,168 USD-LIBOR 4.00% 30 year Fannie Mae pools 7,724,145 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 120,248 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,752,849 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 64,927 USD-LIBOR 4.50% 30 year Fannie Mae pools 4,154,526 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 64,677 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,396,823 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 37,313 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,120,276 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 50,007 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,818,877 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 66,484 USD-LIBOR 4.50% 30 year Fannie Mae pools American Government Income Fund 37 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $3,511,476 $— 1/12/41 (4.50%) 1 month Synthetic TRS Index $82,819 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,412,440 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 33,313 USD-LIBOR 4.50% 30 year Fannie Mae pools 921,156 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 21,726 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,043,977 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 24,623 USD-LIBOR 4.50% 30 year Fannie Mae pools Goldman Sachs International 8,907,386 — 1/12/41 4.00% (1 month Synthetic TRS Index (138,668) USD-LIBOR) 4.00% 30 year Fannie Mae pools 976,818 — 1/12/38 6.50% (1 month Synthetic TRS Index (4,297) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,423,307 — 1/12/38 6.50% (1 month Synthetic TRS Index (15,059) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,640,826 — 1/12/38 6.50% (1 month Synthetic TRS Index (11,617) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,079,337 — 1/12/39 6.00% (1 month Synthetic TRS Index (12,958) USD-LIBOR) 6.00% 30 year Fannie Mae pools 9,397,641 — 1/12/39 6.00% (1 month Synthetic TRS Index (112,828) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,948,405 — 1/12/41 4.00% (1 month Synthetic TRS Index (45,900) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,316,998 — 1/12/38 6.50% (1 month Synthetic TRS Index (14,591) USD-LIBOR) 6.50% 30 year Fannie Mae pools 7,897,300 — 1/12/41 5.00% (1 month Synthetic MBX Index 79,247 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,861,863 — 1/12/41 4.00% (1 month Synthetic TRS Index (44,553) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,823,033 — 1/12/41 4.50% (1 month Synthetic TRS Index (66,582) USD-LIBOR) 4.50% 30 year Fannie Mae pools 38 American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $5,924,536 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(88,535) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,924,536 — 1/12/42 4.00% (1 month Synthetic TRS Index (88,535) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,738,569 — 1/12/41 4.00% (1 month Synthetic TRS Index (120,473) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,005,105 — 1/12/41 4.00% (1 month Synthetic TRS Index (46,783) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,350,567 — 1/12/41 4.00% (1 month Synthetic TRS Index (36,593) USD-LIBOR) 4.00% 30 year Fannie Mae pools 8,494,570 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 132,242 USD-LIBOR 4.00% 30 year Fannie Mae pools 8,571,603 — 1/12/41 4.50% (1 month Synthetic TRS Index (202,164) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,049,518 — 1/12/41 4.50% (1 month Synthetic TRS Index (24,753) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,137,104 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 40,948 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,394,336 — 1/12/41 4.00% (1 month Synthetic TRS Index (37,275) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,899,991 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (38,495) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,840,815 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (14,462) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,300,045 — 1/12/41 4.00% (1 month Synthetic TRS Index (51,374) USD-LIBOR) 4.00% 30 year Fannie Mae pools 9,435,504 — 1/12/41 4.50% (1 month Synthetic TRS Index (222,539) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,700,325 — 1/12/41 4.50% (1 month Synthetic TRS Index (87,273) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,258,842 — 1/12/41 4.00% (1 month Synthetic TRS Index (19,597) USD-LIBOR) 4.00% 30 year Fannie Mae pools American Government Income Fund 39 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,045,489 $— 1/12/39 6.00% (1 month Synthetic TRS Index $(12,552) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,966,565 — 1/12/39 6.00% (1 month Synthetic TRS Index (23,610) USD-LIBOR) 6.00% 30 year Fannie Mae pools 202,225 — 1/12/38 6.50% (1 month Synthetic TRS Index (890) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,124,544 — 1/12/41 4.50% (1 month Synthetic TRS Index (73,693) USD-LIBOR) 4.50% 30 year Fannie Mae pools 10,859,808 — 1/12/40 4.00% (1 month Synthetic TRS Index (208,080) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,067,193 — 1/12/39 6.00% (1 month Synthetic TRS Index (24,819) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,234,853 — 1/12/39 6.00% (1 month Synthetic TRS Index (14,826) USD-LIBOR) 6.00% 30 year Fannie Mae pools 4,134,387 — 1/12/39 6.00% (1 month Synthetic TRS Index (49,637) USD-LIBOR) 6.00% 30 year Fannie Mae pools 893,924 — 1/12/38 6.50% (1 month Synthetic TRS Index (3,932) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,438,314 — 1/12/41 4.00% (1 month Synthetic TRS Index (53,527) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,616,582 — 1/12/41 4.00% (1 month Synthetic TRS Index (71,870) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,344,454 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 44,921 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,610,023 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (20,505) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,819,089 — 1/12/41 4.00% (1 month Synthetic TRS Index (43,887) USD-LIBOR) 4.00% 30 year Fannie Mae pools 377,503 — 1/12/41 4.00% (1 month Synthetic TRS Index (5,877) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,712,507 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (52,735) USD-LIBOR 6.50% 30 year Fannie Mae pools 40 American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $3,132,053 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(24,606) USD-LIBOR 6.50% 30 year Fannie Mae pools 449,279 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,976) USD-LIBOR) 6.50% 30 year Fannie Mae pools 740,085 — 1/12/41 4.00% (1 month Synthetic TRS Index (11,522) USD-LIBOR) 4.00% 30 year Fannie Mae pools 938,627 — 1/12/38 6.50% (1 month Synthetic TRS Index (4,129) USD-LIBOR) 6.50% 30 year Fannie Mae pools 248,931 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,956) USD-LIBOR 6.50% 30 year Fannie Mae pools 663,650 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,214) USD-LIBOR 6.50% 30 year Fannie Mae pools 910,954 — 1/12/38 6.50% (1 month Synthetic TRS Index (4,007) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,821,907 — 1/12/38 6.50% (1 month Synthetic TRS Index (8,015) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,234,139 — 1/12/38 6.50% (1 month Synthetic TRS Index (5,429) USD-LIBOR) 6.50% 30 year Fannie Mae pools 562,976 — 1/12/38 6.50% (1 month Synthetic TRS Index (2,477) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,751,626 — 1/12/38 6.50% (1 month Synthetic TRS Index (16,503) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,902,768 — 1/12/42 4.00% (1 month Synthetic TRS Index (58,322) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,770,556 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 58,699 USD-LIBOR 4.00% 30 year Fannie Mae pools 4,357,036 — 1/12/42 4.00% (1 month Synthetic TRS Index (65,110) USD-LIBOR) 4.00% 30 year Fannie Mae pools 11,781,186 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 183,407 USD-LIBOR 4.00% 30 year Fannie Mae pools 7,347,139 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 114,379 USD-LIBOR 4.00% 30 year Fannie Mae pools American Government Income Fund 41 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,518,678 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $39,210 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,518,678 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 39,210 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,461,383 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 34,467 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,673,648 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 26,055 USD-LIBOR 4.00% 30 year Fannie Mae pools 307,066 — 1/12/41 3.50% (1 month Synthetic TRS Index (2,894) USD-LIBOR) 3.50% 30 year Fannie Mae pools 6,685,335 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 29,409 USD-LIBOR 6.50% 30 year Fannie Mae pools 6,380,751 — 1/12/39 6.00% (1 month Synthetic TRS Index (76,607) USD-LIBOR) 6.00% 30 year Fannie Mae pools 4,837,121 — 1/12/42 4.00% (1 month Synthetic TRS Index (72,285) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,586,975 — 1/12/41 4.50% (1 month Synthetic TRS Index (37,429) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,903,374 — 1/12/41 4.50% (1 month Synthetic TRS Index (68,477) USD-LIBOR) 4.50% 30 year Fannie Mae pools 6,043,617 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 142,541 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,008,424 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 23,784 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,797,990 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 27,991 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,797,493 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 27,983 USD-LIBOR 4.00% 30 year Fannie Mae pools 4,234,087 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 99,862 USD-LIBOR 4.50% 30 year Fannie Mae pools 42 American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. $5,745,338 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(135,506) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,318,448 — 1/12/41 4.00% (1 month Synthetic TRS Index (51,661) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,790,844 — 1/12/39 (6.00%) 1 month Synthetic TRS Index 81,530 USD-LIBOR 6.00% 30 year Fannie Mae pools Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $172,198,137 $— Purchased swap options outstanding — 1,126,796 — U.S. government and agency mortgage obligations — 240,724,806 — U.S. treasury obligations — 230,842,732 — Short-term investments 43,162,102 11,999,700 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts (1,130,820) — — Written swap options outstanding — (1,156,373) — TBA sale commitments — (22,484,218) — Interest rate swap contracts — (3,340,728) — Total return swap contracts — (500,682) — Totals by level $— The accompanying notes are an integral part of these financial statements. American Government Income Fund 43 Statement of assets and liabilities 9/30/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $655,674,958) $659,112,171 Affiliated issuers (identified cost $40,942,102) (Note 5) 40,942,102 Interest and other receivables 2,745,739 Receivable for shares of the fund sold 257,260 Receivable for investments sold 2,241,141 Receivable for sales of delayed delivery securities (Note 1) 26,234,665 Receivable for variation margin (Note 1) 88,754 Unrealized appreciation on OTC swap contracts (Note 1) 4,169,913 Total assets LIABILITIES Payable to custodian 1,020,899 Payable for investments purchased 1,760,752 Payable for purchases of delayed delivery securities (Note 1) 122,872,241 Payable for shares of the fund repurchased 1,132,558 Payable for compensation of Manager (Note 2) 189,339 Payable for custodian fees (Note 2) 31,662 Payable for investor servicing fees (Note 2) 147,126 Payable for Trustee compensation and expenses (Note 2) 252,123 Payable for administrative services (Note 2) 2,469 Payable for distribution fees (Note 2) 365,761 Payable for variation margin (Note 1) 176,081 Distributions payable to shareholders 98 Unrealized depreciation on OTC swap contracts (Note 1) 4,661,554 Premium received on OTC swap contracts (Note 1) 9,041 Written options outstanding, at value (premiums $1,072,251) (Notes 1 and 3) 1,156,373 TBA sale commitments, at value (proceeds receivable $22,227,109) (Note 1) 22,484,218 Collateral on certain derivative contracts, at value (Note 1) 2,333,723 Other accrued expenses 180,364 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $609,269,295 Undistributed net investment income (Note 1) 10,745,230 Accumulated net realized loss on investments (Note 1) (41,122,039) Net unrealized depreciation of investments (1,877,123) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 44 American Government Income Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($518,546,469 divided by 57,968,497 shares) $8.95 Offering price per class A share (100/96.00 of $8.95)* $9.32 Net asset value and offering price per class B share ($8,897,684 divided by 1,002,994 shares)** $8.87 Net asset value and offering price per class C share ($17,231,802 divided by 1,933,856 shares)** $8.91 Net asset value and redemption price per class M share ($1,475,806 divided by 163,695 shares) $9.02 Offering price per class M share (100/96.75 of $9.02)† $9.32 Net asset value, offering price and redemption price per class R share ($7,712,413 divided by 860,838 shares) $8.96 Net asset value, offering price and redemption price per class R5 share ($9,943 divided by 1,113 shares) $8.93 Net asset value, offering price and redemption price per class R6 share ($2,452,257 divided by 274,709 shares) $8.93 Net asset value, offering price and redemption price per class Y share ($20,688,989 divided by 2,317,575 shares) $8.93 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. American Government Income Fund 45 Statement of operations Year ended 9/30/13 INVESTMENT INCOME Interest (including interest income of $53,352 from investments in affiliated issuers) (Note 5) $17,423,648 Total investment income EXPENSES Compensation of Manager (Note 2) 2,665,472 Investor servicing fees (Note 2) 1,015,390 Custodian fees (Note 2) 80,944 Trustee compensation and expenses (Note 2) 62,076 Distribution fees (Note 2) 1,883,369 Administrative services (Note 2) 19,101 Other 296,374 Total expenses Expense reduction (Note 2) (2,025) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (10,007,741) Net increase from payments by affiliates (Note 2) 8,662 Net realized gain on swap contracts (Note 1) 8,361,771 Net realized loss on futures contracts (Note 1) (452,498) Net realized gain on written options (Notes 1 and 3) 2,879,264 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (21,692,879) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 46 American Government Income Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 9/30/13 Year ended 9/30/12 Operations: Net investment income $11,402,947 $11,082,704 Net realized gain (loss) on investments and foreign currency transactions 789,458 (28,948,156) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (21,692,879) 35,903,694 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (10,315,928) (24,464,664) Class B (117,821) (409,353) Class C (239,079) (830,350) Class M (33,160) (88,193) Class R (126,667) (293,892) Class R5 (202) (58) Class R6 (32,464) (60) Class Y (561,845) (1,190,008) Net realized short-term gain on investments Class A — (2,884,988) Class B — (57,541) Class C — (103,393) Class M — (11,269) Class R — (27,559) Class Y — (83,353) From net realized long-term gain on investments Class A — (31,988,721) Class B — (641,316) Class C — (1,223,743) Class M — (121,318) Class R — (355,827) Class Y — (1,079,516) Increase (decrease) from capital share transactions (Note 4) (136,188,654) 36,420,070 Total decrease in net assets NET ASSETS Beginning of year 734,131,657 745,528,467 End of year (including undistributed net investment income of $10,745,230 and $3,292,156, respectively) The accompanying notes are an integral part of these financial statements. American Government Income Fund 47 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) d Class A September 30, 2013 .16 (.28) (.16) — — — .87 1.76 533 September 30, 2012 .14 .08 (.34) (.48) — — .87 1.51 345 September 30, 2011 .26 .23 (.27) (.67) — — f .85 2.70 402 September 30, 2010 .53 .34 (.51) — — e — .83 h,i 5.18 h 195 September 30, 2009 .38 1.22 (.40) — — e — g 1.14 h,j 4.14 h 286 Class B September 30, 2013 .09 (.28) (.09) — — — 1.62 .98 533 September 30, 2012 .07 .08 (.27) (.48) — — 1.62 .75 345 September 30, 2011 .19 .22 (.20) (.67) — — f 1.60 1.98 402 September 30, 2010 .45 .35 (.44) — — e — 1.58 h,i 4.48 h 195 September 30, 2009 .30 1.22 (.33) — — e — g 1.89 h,j 3.37 h 286 Class C September 30, 2013 .09 (.28) (.09) — — — 1.62 .97 533 September 30, 2012 .07 .08 (.27) (.48) — — 1.62 .72 345 September 30, 2011 .19 .22 (.20) (.67) — — f 1.60 1.95 402 September 30, 2010 .44 .36 (.44) — — e — 1.58 h,i 4.33 h 195 September 30, 2009 .31 1.22 (.33) — — e — g 1.89 h,j 3.44 h 286 Class M September 30, 2013 .13 (.27) (.13) — — — 1.12 1.41 533 September 30, 2012 .12 .08 (.32) (.48) — — 1.12 1.25 345 September 30, 2011 .24 .23 (.25) (.67) — — f 1.10 2.44 402 September 30, 2010 .51 .34 (.49) — — e — 1.08 h,i 4.94 h 195 September 30, 2009 .35 1.24 (.37) — — e — g 1.39 h,j 3.89 h 286 Class R September 30, 2013 .14 (.28) (.14) — — — 1.12 1.52 533 September 30, 2012 .12 .08 (.32) (.48) — — 1.12 1.24 345 September 30, 2011 .23 .24 (.25) (.67) — — f 1.10 2.32 402 September 30, 2010 .48 .38 (.49) — — e — 1.08 h,i 4.62 h 195 September 30, 2009 .37 1.20 (.37) — — e — g 1.39 h,j 4.01 h 286 Class R5 September 30, 2013 .19 (.29) (.18) — — — .59 2.05 533 September 30, 2012† .03 .01 (.05) — — — * 10 .15* .28* 345 Class R6 September 30, 2013 .21 (.29) (.20) — — — .52 2.38 533 September 30, 2012† .03 .02 (.06) — — — * 10 .13* .30* 345 Class Y September 30, 2013 .18 (.28) (.18) — — — .62 1.99 533 September 30, 2012 .16 .08 (.36) (.48) — — .62 1.69 345 September 30, 2011 .29 .22 (.30) (.67) — — f .60 2.94 402 September 30, 2010 .54 .37 (.54) — — e — .58 h,i 5.32 h 195 September 30, 2009 .38 1.24 (.42) — — e — g .89 h,j 4.27 h 286 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 48American Government Income Fund American Government Income Fund 49 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes TBA purchase and sales transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, LLC and Millennium International Management, LLC, which amounted to less than $0.01 per share outstanding as of June 23, 2009. h Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.05% September 30, 2009 0.16 i Excludes the impact of a reduction of interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.04% of average net assets as of September 30, 2010. j Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.15% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. 50 American Government Income Fund Notes to financial statements 9/30/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2012 through September 30, 2013. Putnam American Government Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek high current income with preservation of capital as its secondary objective. The fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States ( e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or by only the credit of a federal agency or government-sponsored entity ( e.g., Fannie Mae and Freddie Mac mortgage-backed bonds), and that have short- to long-term maturities. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such American Government Income Fund 51 investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. 52 American Government Income Fund The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. American Government Income Fund 53 Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $427,563 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,634,584 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,613,471. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. 54 American Government Income Fund Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At September 30, 2013 the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $31,037,661 $1,816,837 $32,854,498 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $9,251,084 of certain losses recognized during the period from November 1, 2012 to September 30, 2013 to its fiscal year ending September 30, 2014. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from late year loss deferrals, from unrealized gains and losses on certain futures contracts, from income on swap contracts, and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $7,477,293 to increase undistributed net investment income and $7,477,293 to increase accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $18,881,854 Unrealized depreciation (15,538,346) Net unrealized appreciation 3,343,508 Undistributed ordinary income 10,254,114 Capital loss carryforward (32,854,498) Post-October capital loss deferral (9,251,084) Cost for federal income tax purposes $696,710,765 American Government Income Fund 55 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.350% of the next $50 billion, 0.500% of the next $5 billion, 0.330% of the next $50 billion, 0.450% of the next $10 billion, 0.320% of the next $100 billion and 0.400% of the next $10 billion, 0.315% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a-4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) described below, for a term no longer than March 7, 2014. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. This expense limitation remains in place under the interim management contract described above. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. Prior to July 1, 2013, the annual rate that Putnam Management paid for these services was 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $8,662 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s 56 American Government Income Fund average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $900,397 ClassR5 12 ClassB 17,899 ClassR6 734 ClassC 37,436 ClassY 42,420 ClassM 3,501 Total ClassR 12,991 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $2,025 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $450, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,468,402 ClassM 11,425 ClassB 116,812 ClassR 42,405 ClassC 244,325 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $38,253 and $73 from the sale of classA and classM shares, respectively, and received $12,659 and $2,336 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $190 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $2,769,632,665 and $2,712,993,253, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $41,283,438 and $61,806,183, respectively. American Government Income Fund 57 Written option transactions during the reporting period are summarized as follows: Written swap Written Written option option contract swap option number of Written option amounts premiums contracts premiums Written options outstanding at the beginning of the reporting period USD $431,989,163 $31,567,531 — $— Options opened USD 2,346,896,500 6,415,466 124,000,054 353,492 Options exercised USD (164,974,400) (359,047) — — Options expired USD — — (80,000,054) (188,492) Options closed USD (2,526,307,263) (36,551,699) (44,000,000) (165,000) Written options outstanding at the end of the reporting period USD $87,604,000 $1,072,251 — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/13 Year ended 9/30/12 ClassA Shares Amount Shares Amount Shares sold 5,430,561 $49,483,952 14,244,425 $134,333,392 Shares issued in connection with reinvestment of distributions 947,012 8,581,290 5,330,929 49,433,711 6,377,573 58,065,242 19,575,354 183,767,103 Shares repurchased (18,574,433) (168,343,295) (18,832,872) (175,208,865) Net increase (decrease) Year ended 9/30/13 Year ended 9/30/12 ClassB Shares Amount Shares Amount Shares sold 103,457 $936,468 604,390 $5,613,366 Shares issued in connection with reinvestment of distributions 10,952 98,465 96,553 888,291 114,409 1,034,933 700,943 6,501,657 Shares repurchased (643,342) (5,776,416) (547,858) (5,059,083) Net increase (decrease) Year ended 9/30/13 Year ended 9/30/12 ClassC Shares Amount Shares Amount Shares sold 315,218 $2,865,312 1,850,375 $17,280,010 Shares issued in connection with reinvestment of distributions 21,496 194,125 191,153 1,765,333 336,714 3,059,437 2,041,528 19,045,343 Shares repurchased (1,777,192) (16,042,040) (1,042,214) (9,649,070) Net increase (decrease) 58 American Government Income Fund Year ended 9/30/13 Year ended 9/30/12 ClassM Shares Amount Shares Amount Shares sold 36,961 $339,422 53,953 $505,335 Shares issued in connection with reinvestment of distributions 2,956 27,055 20,409 190,520 39,917 366,477 74,362 695,855 Shares repurchased (172,138) (1,565,352) (55,772) (522,859) Net increase (decrease) Year ended 9/30/13 Year ended 9/30/12 ClassR Shares Amount Shares Amount Shares sold 394,036 $3,600,086 685,448 $6,437,474 Shares issued in connection with reinvestment of distributions 13,921 126,294 73,022 677,277 407,957 3,726,380 758,470 7,114,751 Shares repurchased (471,781) (4,290,385) (462,976) (4,302,977) Net increase (decrease) For the period 7/3/12 (commencement of operations) Year ended 9/30/13 to 9/30/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 1,085 $10,000 Shares issued in connection with reinvestment of distributions 22 202 6 58 22 202 1,091 10,058 Shares repurchased — Net increase 22 For the period 7/3/12 (commencement of operations) Year ended 9/30/13 to 9/30/12 ClassR6 Shares Amount Shares Amount Shares sold 377,168 $3,453,573 1,085 $10,000 Shares issued in connection with reinvestment of distributions 3,621 32,464 6 60 380,789 3,486,037 1,091 10,060 Shares repurchased (107,171) (958,219) — — Net increase Year ended 9/30/13 Year ended 9/30/12 ClassY Shares Amount Shares Amount Shares sold 1,675,231 $15,206,524 4,369,153 $40,604,659 Shares issued in connection with reinvestment of distributions 52,566 475,450 163,073 1,508,252 1,727,797 15,681,974 4,532,226 42,112,911 Shares repurchased (2,721,188) (24,633,629) (3,033,122) (28,094,814) Net increase (decrease) American Government Income Fund 59 At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class R5 1,113 100.0% $9,943 ClassR6 1,115 0.4 9,957 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $61,678,404 $346,299,780 $367,036,082 $53,352 $40,942,102 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased TBA commitment option contracts (contract amount) —* Purchased swap option contracts (contract amount) $486,400,000 Written futures contract option contracts (number of contracts) (Note 3) —* Written TBA commitment option contracts (contract amount) (Note 3) —* Written swap option contracts (contract amount) (Note 3) $227,900,000 Futures contracts (number of contracts) 1,000 OTC interest rate swap contracts (notional) $940,700,000 Centrally cleared interest rate swap contracts (notional) $160,000,000 OTC total return swap contracts (notional) $591,100,000 * For the reporting period, the transaction volume was minimal. 60 American Government Income Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Receivables, Payables, Net assets — Net assets — Unrealized Unrealized Interest rate contracts appreciation $6,396,404* depreciation $11,398,211* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(3,437,033) $(452,498) $8,361,771 $4,472,240 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(371,512) $(1,450,741) $149,729 $(1,672,524) Total Note 8: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. American Government Income Fund 61 Federal tax information (Unaudited) For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $10,416,897 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. 62 American Government Income Fund About the Trustees Independent Trustees American Government Income Fund 63 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 64 American Government Income Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. American Government Income Fund 65 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds: George Putnam Balanced Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 66 American Government Income Fund Absolute Return Putnam RetirementReady ® Funds — portfolios Absolute Return 100 Fund® with automatically adjusting allocations to Absolute Return 300 Fund® stocks, bonds, and money market instruments, Absolute Return 500 Fund® becoming more conservative over time. Absolute Return 700 Fund® RetirementReady 2055 Fund Global Sector RetirementReady 2050 Fund Global Consumer Fund RetirementReady 2045 Fund Global Energy Fund RetirementReady 2040 Fund Global Financials Fund RetirementReady 2035 Fund Global Health Care Fund RetirementReady 2030 Fund Global Industrials Fund RetirementReady 2025 Fund Global Natural Resources Fund RetirementReady 2020 Fund Global Sector Fund RetirementReady 2015 Fund Global Technology Fund Global Telecommunications Fund Putnam Retirement Income Lifestyle Global Utilities Fund Funds — portfolios with managed allocations to stocks, bonds, and money Asset Allocation market investments to generate Putnam Global Asset Allocation Funds — retirement income. portfolios with allocations to stocks, bonds, and money market instruments that are Retirement Income Fund Lifestyle 1 adjusted dynamically within specified ranges Retirement Income Fund Lifestyle 2 as market conditions change. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. American Government Income Fund 67 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 68 American Government Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Auditors Compliance Liaison PricewaterhouseCoopers LLP Nancy E. Florek Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam American Government Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2013	$119,789	$	$8,976	$ — September 30, 2012	$118,259	$	$9,036	$1,571 For the fiscal years ended September 30, 2013 and September 30, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $158,976 and $172,616 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
